Citation Nr: 0417379
Decision Date: 06/29/04	Archive Date: 09/01/04

Citation Nr: 0417379	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  98-15 722	)	DATE JUN 29 2004
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disorder other than PTSD.


REPRESENTATION

Appellant represented by:	Legal Aid Society of Greater 
Cincinnati


WITNESSES AT HEARING ON APPEAL

The veteran and S.C.


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).  

Procedural history

The veteran served on active duty from July 12, 1990 to March 
8, 1991.

The RO received the veteran's claim of entitlement to service 
connection for a psychiatric disorder in March 1994.  In a 
July 1994 rating decision, the RO denied the claim.  The 
veteran did not appeal the July 1994 rating decision.  

In October 1997, the RO received the veteran's claim of 
entitlement to service connection for PTSD, as well as a 
request to reopen her previously denied claim of entitlement 
to service connection for a psychiatric disorder (other than 
PTSD).  In a May 1998 rating decision, the RO denied the 
request to reopen the claim of entitlement to service 
connection for a psychiatric disorder other than PTSD and 
denied the claim of entitlement to service connection for 
PTSD.  The veteran disagreed with the May 1998 rating 
decision and initiated this appeal.  The appeal was perfected 
with the timely submission of the veteran's substantive 
appeal (VA Form 9) in September 1998.

In a September 2002 Board decision, the veteran's claim of 
entitlement to service connection for a psychiatric disorder 
other than PTSD was reopened.  The Board then undertook 
additional development on the issues of entitlement to 
service connection for a psychiatric disorder other than PTSD 
and entitlement to service connection for PTSD, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) [to be codified at 38 C.F.R. § 19.9(a)(2)].  However, 
no additional evidence was obtained, principally because the 
veteran failed to appear for a scheduled VA examination.  A 
Board decision was issued on May 5, 2003 denying service 
connection for both issues.

This case is again before the Board pursuant to a June 2003 
motion from the veteran's representative for reconsideration 
of the Board's May 2003 decision.  For reasons expressed 
below, the Board is treating that communication as a motion 
to vacate the Board's decision.  Compare 38 C.F.R. § 20.904 
and 38 C.F.R. §§ 20.1000, 20.1001 (2003).    


ORDER OF VACATUR

On May 5, 2003, the Board denied the veteran's claim of 
entitlement to service connection for PTSD and entitlement to 
service connection for a psychiatric disorder other than 
PTSD.  The principal reason for denying the claim was that 
the veteran failed to appear for a March 2003 VA examination 
scheduled in conjunction with her claim.  

In June 2003, the veteran's representative submitted a letter 
notifying the Board that the veteran was hospitalized at a VA 
facility for psychiatric treatment from March 14, 2003 to 
March 31 2003; from March 31, 2003 to May 8, 2003, the 
veteran attended an addiction treatment program at a VA 
medical facility.  The veteran's representative moved that 
the May 2003 Board decision be reconsidered on the basis that 
the veteran was unaware of the scheduled examination.  

Pursuant to Bell v. Derwinski, 2 Vet. App. 611, 613 (1992), 
VA is deemed to have constructive knowledge of records 
generated by VA.  Therefore, the March - May 2003 VA 
hospitalization records, although not actually of record 
until August 2003, are considered to have been constructively 
before the Board when it rendered the May 2003 decision.  
Failure to consider such records amounts to denial of due 
process.

The June 2003 communication form the veteran's representative 
has been construed by the Board as a motion to vacate the May 
2003 Board decision on the basis that such evidence was not 
considered.  See 38 C.F.R. § 20.904(a) [a decision of the 
Board may be vacated by the Board at any time upon request of 
the appellant, or on the Board's own motion if in rendering 
the decision the appellant was denied due process.  This is a 
lower standard that the standard of "obvious error of fact 
or law" found in 38 C.F.R. § 20.1100 with respect to motions 
for reconsideration.  The practical effect, however, is the 
same.  

In order to give proper consideration to all of the relevant 
evidence and to insure compliance with due process 
requirements, in accordance with 38 C.F.R. § 20.904, the 
decision issued by the Board in May 2003 is hereby VACATED 
and a new decision will be issued.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A.  7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims   This order does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R.  20.1100(b) (2003).


Citation Nr: 0308407	
Decision Date: 05/05/03    Archive Date: 05/15/03

DOCKET NO.  98-15 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD)

2.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a psychiatric 
disorder other than PTSD has been submitted.


REPRESENTATION

Veteran represented by:	Legal Aid Society of Greater 
Cincinnati


WITNESSES AT HEARING ON APPEAL

The veteran and S.C.




ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board or BVA) on appeal from an April 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).  

Procedural history

The veteran served on  active duty from July 1990 to March 
1991.

The RO received the veteran's claim for service connection 
for a psychiatric disorder in March 1994.  In a July 1994 
rating decision, the RO denied the claim.  The veteran did 
not appeal the July 1994 rating decision.  In October 1997, 
the RO received the veteran's claim for service connection 
for PTSD, as well as a request to reopen her previously-
denied claim of entitlement to service connection for a 
psychiatric disorder (other than PTSD).  In a May 1998 rating 
decision, the RO denied both the request to reopen and the 
claim for PTSD.  The veteran disagreed with the May 1998 
rating decision and initiated this appeal.  The appeal was 
perfected with the timely submission of the veteran's 
substantive appeal (VA Form 9) in September 1998.

The Board notes that although the veteran requested a BVA 
hearing in her July 1999 updated substantive appeal (VA Form 
9) in a March 2002 request from her representative to 
consolidate the issues on appeal, it was indicated that a BVA 
hearing was not desired.  The Board notes that a RO hearing 
was held in May 1999 and that a transcript is of record.

In a September 2002 Board decision, the veteran's claim of 
entitlement to service connection for a psychiatric disorder 
was reopened.  The Board then undertook additional 
development on the issues of entitlement to service 
connection for a psychiatric disorder other than PTSD and 
entitlement to service connection for PTSD, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) [to be codified at 38 C.F.R. § 19.9(a)(2)].  As will be 
discussed in more detail below, no additional evidence was 
obtained.


FINDINGS OF FACT

1.  A preponderance of the competent medical evidence of 
record does not demonstrate that the veteran currently has 
PTSD.

2.  During her service, the veteran was not engaged in combat 
with an enemy.

3.  The record does not include credible and persuasive 
supporting evidence verifying the occurrence of the veteran's 
claimed in-service stressors.

4.  The veteran failed, without good cause, to report for or 
to undergo a VA examination which was scheduled in regard to 
her reopened claim for entitlement to service connection for 
a psychiatric disorder other than PTSD.



CONCLUSIONS OF LAW

1.  PTSD was not incurred in or as a result of active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2002).

2.  The claim of entitlement to service connection for a 
psychiatric disorder other than PTSD is denied based on the 
veteran's failure to report for and refusal to undergo a 
scheduled VA examination.  38 C.F.R. § 3.655 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially observes that the veteran in essence 
seeks entitlement to service connection for a psychiatric 
disability, which has been variously diagnosed.  Her initial 
claim was denied by the RO in 1994.  As noted in the 
Introduction above she has recently added the issue of 
entitlement to service connection for PTSD, which has been 
separately developed for appellate purposes.  It could be 
argued that only one issue is involved here, namely service 
connection for a psychiatric disability.  See Ashford v. 
Brown, 10 Vet. App. 120, 123 (1997) [a different etiological 
theory underlying a claimed disorder does not constitute a 
new claim].  However, for the purposes of this decision, the 
Board will accept the fact that two issues have been 
developed and are currently in appellate status.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are no longer 
applicable in the instant case as the claim for entitlement 
to a psychiatric disorder other than PTSD has been reopened, 
the implementing regulations are also effective November 9, 
2000.  

The Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim.  
See Holliday v. Principi, 14 Vet. App. 282-83 (2001).  For 
reasons expressed immediately below, the Board finds that 
resolution of the issue of entitlement to service connection 
for a psychiatric disorder other than PTSD is based on the 
operation of law and that the VCAA is generally not 
applicable to it.

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en 
banc), the United States Court of Appeals for Veterans Claims 
(the Court) held that the VCAA has no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts, is dispositive in the matter.  As will be 
discussed later in this decision, the Board finds that such 
is the case as to the issue of entitlement to service 
connection for a psychiatric disorder other than PTSD, which 
is being denied based on the application of 38 C.F.R. 
§ 3.655.  Therefore, based on the Court's decision in 
Manning, the Board concludes that, with respect to that 
issue, the veteran's claim is not subject to the provisions 
of the VCAA.  In any event, as explained immediately below, 
the VCAA has for all practical purposed been complied with 
with respect to this issue.  With respect to the claim of 
entitlement to service connection for PTSD, the VCAA is 
applicable.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by the April 
1998 rating decision, by the August 1998 statement of the 
case (SOC), and by the May 1999 supplemental statement of the 
case (SSOC) of the pertinent law and regulations and the need 
to submit additional evidence on her claim for service 
connection for PTSD.  

More significantly, in November 1997, after the veteran filed 
her claim for PTSD, the RO sent a letter specifying the 
evidence necessary to substantiate her claim for PTSD.  
Attached to this letter was a form, which allowed the veteran 
to provide specific details of her stressor event.  In 
December 1997, the RO sent a letter specifying what evidence 
was still needed from the veteran.  

Moreover, a January 2001 letter was sent to the veteran by 
the RO which specifically referenced the VCAA.  Crucially, 
the veteran was informed by the RO by means of the January 
2001 letter as to the kind of evidence she was responsible to 
provide and the kind of evidence VA would attempt to obtain 
on her behalf.  The letter explained that VA would obtain 
government records and would make reasonable efforts to help 
her get other relevant evidence, such as private medical 
records, employment records, etc., but that she was 
responsible for providing sufficient information to VA to 
identify the custodian of any records. 

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, the veteran identified records from Old 
Roman's Psychiatric Hospital, Queen City Mental Health Board, 
and University Hospital.  The RO requested these records in 
November 1997.  The RO obtained records from Old Roman's, 
Christ Hospital and University Hospital in December 1997.  In 
January 2001, the RO again requested records from University 
Hospital and Christ Hospital, and those were obtained in 
March 2001.  The veteran was afforded VA psychiatric 
examinations in January 1998 and October 1998.  The RO 
obtained her VA treatment and hospitalization records.  There 
is no indication that there exists any evidence which has a 
bearing on this case which has not been obtained.  

The Board observes that there has been somewhat less than 
full cooperation on the part of the veteran in developing 
evidence pertinent to her claim.  The veteran replied to the 
RO's December 1997 request for additional evidence concerning 
an alleged personal assault by stating that she had told no 
one of the attack at the time.  She has since not provided 
meaningful information which would enable to RO to verify her 
alleged stressor.  In December 2002, the Board requested that 
the veteran sign a release form so that the Board could 
obtain additional evidence from the St. Luke Drug and Alcohol 
Treatment Center.  The veteran did not respond to that 
request.

The Board undertook additional evidentiary development in 
September 2002 by ordering that a VA psychiatric examination 
of the veteran be scheduled.  
The purpose of the examination was to identify which 
psychiatric disabilities were present, including PTSD.  The 
examination was scheduled in March 2003.  The veteran did not 
report for that examination.  She did not give adequate 
reason of good cause for her failure to report, and she did 
not request that the examination be rescheduled.  

The Court has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
It is clear from the above, and as will be discussed further 
below, that VA has done its utmost to develop the evidence 
with respect to the veteran's claim.  Any failure to develop 
this claim rests with the veteran herself.  The Board is of 
course aware that the veteran appears to suffer from mental 
illness, has a long history of polysubstance abuse and 
appears to be homeless.  However, this does not excuse her 
actions or inaction.  Moreover, she is represented by counsel 
in this matter.

The veteran and her representative have been accorded ample 
opportunity to present evidence and argument in support of 
her appeal.  The veteran has submitted medical evidence, 
articles and personal statements, as well as statements from 
family members and friends.  The veteran was informed of her 
right to a hearing and was presented several options for 
presenting personal testimony.  She requested a BVA hearing 
in her July 1999 updated VA Form 9; however, in a March 2002 
request from her representative to consolidate the issues on 
appeal, it was indicated that a BVA hearing was not desired.  
The veteran was afforded a personal hearing before a RO 
Hearing Officer in May 1999, the transcript of which is of 
record.  The veteran's representative has submitted written 
argument in her behalf.

Patton considerations

The veteran's claim for PTSD is based upon her allegation of 
sexual assault by a superior.  The Board has considered the 
provisions of Patton v. West, 12 Vet. App. 272 (1999).  
There, the Court held that special consideration must be 
given to claims for PTSD based on sexual assault.  In 
particular, the Court held that the provisions in M21-1, Part 
III, 5.14(c), which address PTSD claims based on personal 
assault are substantive rules which are the equivalent of VA 
regulations and must be considered.  See also YR v. West, 11 
Vet. App. 393, 398-99 (1998).

Paragraph 5.14c states that, in cases of sexual assault, 
development of alternate sources for information is critical.  
There is provided an extensive list of alternative sources 
competent to provide credible evidence that may support the 
conclusion that the event occurred, to include medical 
records, military or civilian police reports, reports from 
crisis intervention centers, testimonial statements from 
confidants, and copies of personal diaries or journals.  See 
M21-1, Part III, 5.14(c)(8).  Also of particular pertinence 
are the provision of subparagraphs (8) and (9) of Section 
5.14 which state that "[b]ehavior changes that occurred at 
the time of the incident may indicate the occurrence of an 
in-service stressor."  The Court in Patton stated that such 
changes in behavior should be examined and clinically 
interpreted to determine whether they constitute evidence of 
"[v]isits to a medical or counseling clinic or dispensary 
without a specific diagnosis or specific ailment."

In this case, there is no indication in the record, including 
testimony and statements from the veteran, that the alleged 
sexual assault by a superior officer in service was ever 
reported to anyone or that it was otherwise reduced to 
writing.  Consequently, there are no formal records, such as 
police reports or court martial records, of the incident 
which could be obtained.  The veteran was notified by VA in 
November 1997 that she could obtain alternative sources of 
information to support her claim; the veteran responded to 
the letter, but did not indicate the existence of any 
corroborating evidence.    

More significantly, the veteran was afforded the opportunity 
in March 2003 to undergo a VA examination which may have 
provided critical evidence, such as a clinical interpretation 
of the reported disciplinary problems noted in service.  As 
stated above, the veteran did not appear for that 
examination.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(b) (2002).  Therefore, 
since the veteran has already been given an opportunity to 
submit alternative sources of information and to participate 
in medical inquiry that might have benefited her claim, 
additional development is not warranted.  See Soyini, supra.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board will proceed to a 
decision on the merits.   

1.  Entitlement to service connection for PTSD.

The veteran contends that she was physically and sexually 
assaulted while in the service and that she now suffers PTSD 
as a result.

Pertinent Law and Regulations 

Service connection 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2002). 
With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2002).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau at 395-396 (1996); Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence.)  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

Analysis

As discussed above, 38 C.F.R. 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
The record must show: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between PTSD and 
the claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  See 38 C.F.R. 3.304(f) (2002); Moreau, supra.

With respect to the first required element, the Board 
observes that there is some conflict as to whether the 
veteran in fact has PTSD.  Numerous psychiatric diagnoses 
appear of record, including bipolar disorder, obsessive 
compulsive disorder, personality disorder and polysubstance 
abuse.  

A PTSD diagnosis has been recently been added to the 
veteran's outpatient treatment and hospitalization reports.  
This diagnosis appears to be based on counseling sessions 
conducted at VA.  Significantly, however, when formal 
psychiatric examination have been conducted PTSD has not been 
diagnosed.  
A very thorough VA mental disorder examination in My 1994 
resulted in numerous psychiatric diagnoses (dysthymia, 
borderline personality disorder, rule out bipolar affective 
disorder, and polysubstance abuse) but no reference 
whatsoever to PTSD.  A January 1998 VA examiner considered 
the issue of PTSD and specifically found that the veteran did 
not have PTSD, based on the absence of specific diagnostic 
criteria, including nightmares, concentration problems, 
difficulty with relationships, and certain affect and motor 
responses.  An October 1998 VA examiner also completed a 
thorough mental disorders examination and did not diagnose 
PTSD.  As noted above, the Board attempted to develop the 
evidence by ordering a psychiatric examination of the veteran 
in March 2002 for the specific purpose of determining what 
psychiatric disabilities the veteran currently had, including 
PTSD, and whether such were related to her military service.  
As described elsewhere in this decision, the veteran failed 
without explanation to report for the scheduled examination.

It is now well-settled that in order to be considered for 
service connection, a claimant must first have the claimed 
disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
the Court noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability.  See also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may 
not be granted unless a current disability exists].

After having carefully considered the competent medical 
evidence of record, the Board has concluded that a 
preponderance of the evidence is against the veteran's claim 
as to the matter of whether she currently has PTSD.  It is 
clear that psychiatric examiners who have interviewed the 
veteran at length and reviewed the record have determined 
that PTSD does not exist.

To the extent that the veteran now claims that she has PTSD, 
it is well-established that as a layperson without medical 
training she is not qualified to render medical opinions 
regarding diagnosis of disorders and disabilities, and her 
opinion is entitled to no weight of probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

Accordingly, the first element of 38 C.F.R. § 3.304(f), a 
current medical diagnosis of PTSD, is not met, and the 
veteran's claim fails on that basis alone.

For the sake of completeness, the board will discuss the 
other elements of 38 C.F.R. § 3.304(f).  The Board has the 
fundamental authority to decide a claim in the alternative.  
See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing 
Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).

The Board observes that the pivotal issue in this case is the 
matter of a verifiable stressor.  Because there is no showing 
or contention that the veteran engaged in combat, the law 
requires that stressors be corroborated by evidence other 
than the veteran's lay testimony or a diagnosis of PTSD.  See 
38 U.S.C.A. § 1154; 38 C.F.R. § 3.304(d), (f). 
  
The principal stressor described by the veteran centers 
around what she describes as mistreatment at the hands of her 
drill instructors during basic training and advanced infantry 
training.  In her December 1997 claim and at her May 1999 
hearing, the veteran stated that she was initially assaulted 
by a drill instructor who, while yelling at her, made contact 
with her with his chest, causing her to fall backward onto 
the floor.  She stated that she was transferred to another 
unit and subsequently was sexually assaulted by another drill 
instructor.  The veteran also recounted a pattern of 
conflicts with her superiors and fellow service members.

The service medical records are completely silent as to the 
particular incidents claimed by the veteran.  The record on 
appeal does indicate that the veteran was extensively 
counseled during service for various infractions and 
performance problems.  She was ultimately discharged for 
unsatisfactory performance.  However, there is no indication 
from the records themselves that the veteran's behavior and 
performance problems were in any way caused or motivated by 
the incidents claimed by the veteran.  

The veteran's representative argued in a May 1999 brief that 
the disciplinary problems recorded in the veteran's service 
records indicate the kind of corroborating evidence discussed 
by the Court in Patton.  The representative pointed to a May 
1999 finding of the veteran's counselor Dr. L.D.K. to the 
effect that the behavioral problems documented in the 
veteran's service records were probably caused by or 
aggravated by the alleged sexual assault in the service.  
Dr. L.D.K. based this finding on the apparent date of onset 
of the veteran's performance problems.  The Board has 
considered this opinion, which tends to support the veteran's 
contentions.  However, as will be discussed in more detail 
below, the Board finds that it is outweighed by evidence 
against the claim.

The Board is obligated under 38 U.S.C. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The 
Board has the authority to "discount the weight and probity 
of evidence in the light of its own inherent characteristics 
and its relationship to other items of evidence."  Madden, 
125 F.3d at 1481.  However, consistent with Colvin, the Court 
has held that the Board may not reject medical opinions based 
on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 
30 (1993).

In examining other evidence, the Board notes that the 
stressors reported by the veteran are vague as to details, 
particularly her account of the purported sexual assault.  
The veteran has stated that she was sexually assaulted while 
in service; however she stated that she told no one of the 
attack at the time.  There is no indication and the veteran 
does not contend that she sought medical treatment of any 
kind following the alleged incident; that she contacted her 
commanding officer; that she contacted law enforcement 
authorities; that she spoke with a chaplain or other 
counselor.  The record is entirely clear that she was utterly 
silent concerning the alleged incident during service.  

Even if there were reasons for such silence during service 
(and the veteran and her representative have presented no 
compelling arguments to that effect), the veteran's continued 
silence concerning the alleged assault after service cannot 
be explained.
The Board considers particularly significant the fact that 
the first record of the veteran's complaint of being sexually 
assaulted in the service did not occur until 1997, coincident 
with her claim for service connection for PTSD.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); Pond v. 
West, 12 Vet. App. 341, 345 (1999) [although the Board must 
take into consideration a claimant's statements, it may 
consider whether self-interest may be a factor in making such 
statements].

It is notable that her contentions concerning sexual assault 
in service (as opposed to before service) were made 
contemporaneously with her claim for VA benefits.  It is also 
notable that a her claim filed in 1994 mentioned only bipolar 
disorder.  There was no mention at that time of PTSD or any 
allegation that there had been a sexual assault during 
service.  
 
Similarly, medical evidence dated prior to the 1997 claim 
does not reflect her later contention that she was sexually 
assaulted in the service.  Significantly, a June 1994 
psychiatric evaluation conducted by Dr. C.K.S. attributes the 
veteran's symptoms to childhood sexual abuse.  There is no 
mention of the veteran's military service.  

Other medical records made after the veteran left military 
service but before she filed her PTSD claim are similarly 
devoid of any reference to alleged sexual assault in service.  
A November 1992 psychiatric hospitalization summary reflects 
only that the veteran was recently discharged from the 
service.  There is no discussion or attribution of symptoms 
to any event in service.  A very thorough VA examination 
report dated May 1994 discusses in detail the veteran's 
difficulties adjusting to military life and the conflicts she 
had with her superiors and others; however, there is no 
mention in the report of a sexual assault.  The veteran's 
history of childhood sexual abuse was noted.  Moreover, the 
examiner pointed to psychiatric symptoms predating service.  
A psychological assessment conducted in September 1995 by Dr. 
R.M.S. diagnosed bipolar disorder and did not mention PTSD or 
a sexual assault in service. 

It is only after the veteran submitted her claim for PTSD in 
December 1997 that the medical evidence begins to reflect the 
claim of sexual abuse in service.  In January 1998, the 
veteran's counselor submitted a statement attesting to having 
known the veteran for 2 years and having discussed with her 
the sexual abuse she suffered in the service.  This appears 
to be the strongest medical evidence of a relationship 
between the physical and sexual abuse contended by the 
veteran and a diagnosis of PTSD.  However, it is provided by 
a Licensed Professional Counselor, and does not appear to be 
based on a psychiatric examination.  Also of interest, it 
appears that the veteran did not inform the counselor of 
alleged sexual abuse as a child, which was a radical 
departure from her previous presentations to health care 
providers.

Other evidence showing diagnoses of PTSD includes VA 
treatment records in January 1999, July 2000 and March 2001; 
however, these reports attribute the veteran's PTSD to her 
history of childhood sexual abuse, not to her military 
service.  

As discussed above, the May 1999 psychological assessment of 
Dr. L.D.K. shows the examiner's opinion that the claimed 
sexual assault in the service contributed to the severity of 
the veteran's current symptoms.  Dr. L.D.K. based her finding 
in part on the veteran's contentions, which as discussed 
above are not credible, but based it also in part on the 
behavioral and performance problems noted in the service 
records.  However, Dr. L.D.K. did not discuss the reasoning 
for her conclusion that these performance problems are 
attributable to a claimed sexual assault; Dr. L.D.K. merely 
referred to the date of onset of the veteran's symptoms and 
her claimed assault.  More significantly, Dr. L.D.K. did not 
discuss or account for the reports of childhood sexual abuse, 
discussed in detail by other examiners.  Nor did she address 
the relative roles played by the history of childhood sexual 
abuse, or indeed the role played by the veteran's extensive 
history of substance abuse.  The Board therefore finds that 
while the opinion of Dr. L.D.K. is, on its face, supportive 
of the veteran's claim, it is not persuasive, in that it does 
not account for what appear to be significant contributors to 
the veteran's current symptoms; contributors that are noted 
in other medical reports.  Instead, Dr. L.D.K.'s opinion 
appears to be based primarily on the date of onset of 
symptoms.

While, as discussed above, the Court's holding in Patton 
places a duty on VA to assist the veteran in developing 
evidence such as reports of behavioral changes in service by 
obtaining medical interpretation of such reports to determine 
whether and how they serve to corroborate her claim or are 
merely incidental, the Board attempted to accomplish such 
development.  In light of the veteran's failure to attend the 
scheduled VA examination, the Board is left with an 
inadequate basis on which to interpret these reports as 
supportive or corroborative of the veteran's claim.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [The Board 
may not base a decision on its own unsubstantiated medical 
conclusions].  

The veteran was also diagnosed with PTSD in August 1999 and 
November 2000 treatment reports.  However, all of these 
diagnoses suffer from the same critical defect.  As there is 
insufficient documentation or other evidence recording or 
corroborating the veteran's account of her stressor events, 
these post claim diagnoses of PTSD, based on the veteran's 
claimed sexual assault in the service are founded principally 
on the veteran's own contentions and not on any independent 
evidence that such an assault in fact occurred.  

A medical diagnosis is only as credible as the history on 
which it is based.  See Reonal v. Brown, 5 Vet. App. 458, 460 
(1993); see also Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
[a diagnosis "can be no better than the facts alleged by the 
appellant"].  

The Board therefore accords little weight of probative value 
to these medical findings with respect to the determination 
of whether the alleged stressor occurred.  A medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  See Moreau at 395-396; 
Cohen at 142; see also Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995) [a medical opinion that is based on the veteran's 
recitation of medical history, and unsupported by clinical 
findings, is not probative].  

In addition to the veteran's statements starting in 1997, the 
Board notes statements submitted by the veteran's mother and 
best friend in January 1998.  The veteran's friend attests to 
the veteran's account of her experiences in the military and 
her current symptoms.  In May 1999, the veteran's mother 
recounted the change she observed in the veteran after her 
military service.  The letter did not address particular 
events purported to have occurred in the military, but only 
changes in the veteran's mood and comportment.  These 
statements have been considered, but carry little weight of 
probative value because of their more recent vintage (written 
after the claim was filed) and because the statements 
concerning the events of service in essence emanate from the 
veteran herself.  It is noted that the veteran's friend 
stated that she has only known the veteran for two years, 
which would make it impossible for her to have heard about 
the events firsthand at the time they allegedly occurred.  
And as stated, her mother did not discuss these events.

With respect to the matter of alleged behavioral changes due 
to service, the Board finds particularly noteworthy a report 
of mental health intake/diagnostic assessment dated October 
1989, before the veteran entered service.  The veteran, then 
age 20, had been referred because of escalating cocaine use.  
She admitted to "bouts of depression" and suicidal 
thoughts.  She also admitted to using "tranquilizers, 
stimulants, barbiturates, and alcohol and marijuana" as well 
as cocaine.  She reported blackouts and frequent loss of 
control.  

In short, the record includes demonstrable evidence of 
difficulties the veteran experienced with emotional problems 
and substance abuse prior to entering service.  To the extent 
that the veteran and her mother now attribute a change in her 
behavior to the recently claimed purported sexual assault in 
service, the Board finds such statements to be contradicted 
by other evidence of record.

The objective evidence of record, specifically the October 
1989 intake report, shows that the veteran had mental 
problems and substance abuse problems before entering 
service.  She enlisted in the United States Army, in the 
process providing a false report of her medical history, in 
May 1990.  During service, she displayed a "short fuse 
attitude" and a "lack of interest in herself and the U.S. 
Army".  She was separated from the service within a few 
months due to unsatisfactory performance.  There is no 
objective indication of any physical or sexual assault in 
service.  After service, there is a continued history of 
substance dependence and psychiatric problems.  The veteran 
did not mention any physical or sexual abuse in service for a 
number of years, until the time she filed her claim for 
monetary benefits from the government.      

Based on this objective history, the Board finds the 
veteran's recent accounts of her alleged in-service stressor 
events to be lacking in credibility.  Although the Board has 
considered the veteran's testimony and other statements, it 
appears to be heavily flavored by self-interest.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [interest 
may affect the credibility of testimony].  The veteran's 
vague report of a sexual assault in service appears to have 
been made in connection with her claim for monetary benefits 
from the government.  There is no satisfactory explanation of 
record as to why the veteran did not disclose the purported 
assault in service or post service to counselors and health 
care providers until she filed her claim, even though she had 
repeatedly disclosed childhood sexual abuse to them.

As stated above, establishing service connection for PTSD 
requires the satisfaction of specific criteria.  In this 
case, there is no credible corroborating evidence of the in-
service stressors identified by the veteran.  Establishment 
of such stressors is one of the elements required for 
entitlement to service connection for PTSD under 38 C.F.R. § 
3.304(f).  In the absence this required element, the claim 
for service connection for PTSD fails.

In summary, a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
PTSD.  The benefit sought on appeal is accordingly denied.

2.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a psychiatric 
disability other than PTSD has been submitted.

As described in greater detail in the Introduction, the 
veteran seeks to reopen a previously denied claim of 
entitlement to service connection for psychiatric disability 
other than PTSD.



Pertinent law and regulation

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Examples of "good cause" include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  See 38 
C.F.R. § 3.655 (2002).

The Court has held that "[t]he duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood, 1 Vet. App. at 193.

Analysis

For reasons which will be explained in detail below, the 
Board finds that the veteran's attempt to reopen her claim of 
entitlement to service connection for a psychiatric disorder 
other than PTSD must be denied under the provisions of 
38 C.F.R. § 3.655 (2002).  It is clear that the veteran has 
failed to report for a VA examination deemed necessary to 
evaluate her claim.

The record in this case reveals that the RO scheduled a VA 
examination in March 2003, in order to determine the nature 
and etiology of any current psychiatric disorder.  The Board 
wished the psychiatric examiner to specifically explore the 
question of whether any pre-existing psychiatric disability 
was aggravated by the veteran's military service.  As 
explained above in connection with the Board's VCAA 
discussion, the veteran failed to report for that scheduled 
examination.  She has not provided any adequate reason or 
good cause for her failure to report as described in 
38 C.F.R. §§ 3.158 and 3.655.  

It is plain from the record before the Board that the veteran 
has been advised of what was required of her to adjudicate 
this claim, but she has failed to comply.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991); Wood, 1 Vet. App. at 
193.  The Board notes that the December 2002 notice to appear 
for the March 2003 VA examination specifically informed the 
veteran that if she failed to report for the examination, she 
risked a disallowance of her claims.  There is no 
correspondence or report of contact from the veteran of 
record which would explain her failure to report for the 
examination.  

In Hyson v. Brown, 5 Vet. App. 262, 265 (1993), the Court 
pointed out that VA must show that a claimant lacked 
"adequate reason" [see 38 C.F.R. § 3.158(b) (2002)], or "good 
cause" [see 38 C.F.R. § 3.655 (2002)] for failing to report 
for a scheduled examination.  In this case, the veteran has 
in fact provided no "adequate reason" or "good cause" for her 
failure to report to be examined when VA so requested.

The facts in this case are clear.  The veteran failed to 
report for a scheduled VA examination, even in light of 
specific instructions to do so.  No good cause or adequate 
reason has been demonstrated for his failure to appear or to 
be examined.  38 C.F.R. § 3.655 provides that when an 
examination is scheduled in conjunction with a reopened claim 
for a benefit which was previously disallowed, the claim 
shall be denied.  The claim of entitlement to service 
connection for a psychiatric disorder other than PTSD is 
therefore denied.  See 38 C.F.R. § 3.655 (2002).

Additional matters

The Board is of course aware of due process concerns which 
may arise in connection with cases, such as this, in which a 
veteran's claim is being dismissed based on her failure to 
adhere to VA regulations rather than the Board considering 
evidentiary merits of the issue on appeal.  Cf. Swan v. 
Brown, 9 Vet. App. 450 (1996) and cases cited therein.  In 
this case, for the reasons stated below and in the VCAA 
section above, the Board believes that any due process 
concerns have been satisfied.

When the Board addresses in a decision a question that has 
not been addressed by the RO, it must be considered whether 
the claimant has been given adequate notice and opportunity 
to respond and, if not, whether the claimant will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  With respect to this case, the Board concludes that 
the veteran has not been prejudiced by the decision herein.  
The veteran through correspondence sent by the Board in 
December 2002 was fully apprised of the consequences of her 
failure to report for a scheduled VA examination.  The 
veteran failed to comply and her claim is denied.


ORDER

The claim of entitlement to service connection for PTSD is 
denied.

The claim of entitlement to service connection for a 
psychiatric disorder other than PTSD is denied.




____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


